REVOLVING CREDIT AGREEMENT dated as of December 21, 2001 (this "Agreement"),
among MEMC ELECTRONIC MATERIALS, INC., the LENDERS party hereto, and CITICORP
USA, INC., as administrative agent and collateral agent hereunder.

The parties hereto agree as follows:

ARTICLE I

Definitions

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means Citicorp USA, Inc., in its capacity as
administrative agent for the Lenders hereunder.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

"Agents" means the Administrative Agent and the Collateral Agent.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

"Applicable Rate" means, for any day, (a) 0.50% per annum, in the case of an ABR
Loan, or (b) 1.50% per annum, in the case of a Eurodollar Loan.

"Approved Fund" means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of (a) the Maturity Date and (b) the date of
termination of the Commitments.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means MEMC Electronic Materials, Inc., a Delaware corporation.

"Borrower Benefit Plans" means each employee or director benefit or compensation
plan, arrangement or agreement, including pension, savings, welfare, medical or
life insurance, severance, fringe benefit, executive compensation, deferred
compensation, incentive, bonus and long-term performance option and other
equity-based compensation plans, arrangements or agreements, including any
"employee benefit plans" as defined in Section 3(3) of ERISA, whether or not
subject to ERISA, and each employment, retention, consulting, change in control,
termination or severance plan, program, arrangement or agreement that was
entered into or is maintained by or to which the Borrower or any of its
Subsidiaries contribute or is obligated to contribute or with respect to which
the Borrower or any of its Subsidiaries has any liability, direct or indirect,
contingent or otherwise, or otherwise providing benefits to any current or
former employee, officer or director of the Borrower or any of its Subsidiaries.

"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Expenditures" means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and its consolidated Subsidiaries during such period, provided that the term
"Capital Expenditures" (i) shall be net of landlord construction allowances,
(ii) shall not include expenditures made in connection with the repair or
restoration of assets with insurance or condemnation proceeds and (iii) shall
not include the purchase price of equipment to the extent consideration therefor
consists of used or surplus equipment being traded in at such time or the
proceeds of a concurrent sale of such used or surplus equipment, in each case in
the ordinary course of business.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

"Certificate of Designations" means the Certificate of Designations for the
Cumulative Preferred Stock, as filed with the Secretary of State of the State of
Delaware.

"Change in Control" means (a) the failure by TPG to own (and retain the right to
vote), directly or indirectly, beneficially and of record, Equity Interests in
the Borrower representing greater than 15% of each of the aggregate ordinary
voting power and aggregate value represented by the issued and outstanding
Equity Interests in the Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), of
Equity Interests representing a greater percentage of either the aggregate
ordinary voting power or the aggregate value represented by the issued and
outstanding Equity Interests in the Borrower then owned, directly or indirectly,
beneficially and of record, by TPG; or (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority first made or issued after the Effective Date.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means any and all "Collateral", as defined in any applicable
Security Document.

"Collateral Agent" means the "Collateral Agent", as defined in any applicable
Security Document.

"Collateral and Guarantee Requirement" means the requirement that:

(a) the Agents shall have received from each Loan Party either (i) a counterpart
of each of the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Pledge Agreement and the Security Agreement duly executed and
delivered on behalf of such Loan Party or (ii) in the case of any Person that
becomes a Loan Party after the Effective Date, a supplement to each of the
Guarantee Agreement, the Indemnity, Subrogation and Contribution Agreement, the
Pledge Agreement and the Security Agreement, in each case in the form specified
therein, duly executed and delivered on behalf of such Loan Party;

(b) all outstanding Equity Interests of the Borrower and each Subsidiary owned
directly by or directly on behalf of any Loan Party, shall have been pledged
pursuant to the Pledge Agreement (except that the Loan Parties shall not be
required to pledge (i) more than 65% of the outstanding voting stock of any
Foreign Subsidiary, (ii) the Equity Interests in MEMC Southwest Inc., or
(iii) the Joint Venture Stock) and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Loan Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Pledge Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement (including any supplements
thereto), and perfect such Liens to the extent required by, and with the
priority required by, the Security Agreement and the Pledge Agreement, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property providing that the Loans (in addition to the
other Revolving Credit Obligations) shall be secured by a Lien on such Mortgaged
Property, signed on behalf of the record owner of such Mortgaged Property, (ii)
a policy or policies of title insurance issued by a nationally recognized title
insurance company, insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property, described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Agents or the Required Lenders may reasonably
request, and (iii) such surveys, abstracts, appraisals, legal opinions and other
documents as the Agents or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property, as the case may be; and

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

"Commitment" means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender's Commitment is set
forth on Schedule 2.01 (as of the Effective Date), or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders' Commitments is
$150,000,000; provided, that in no event shall the aggregate amount of the
Commitments exceed (i) $50,000,000 at any time prior to January 1, 2002, (ii)
$75,000,000 at any time prior to April 1, 2002, (iii) $100,000,000 at any time
prior to July 1, 2002 or (iv) $125,000,000 at any time prior to October 1, 2002.

"Consolidated Backlog" for any calendar month means, as of any measurement date,
the sum total of wafers (as measured in millions of square inches) which has
been shipped in respect of bona fide sales to third party customers during such
month to (and including) such measurement date and remaining shipments which are
reasonably expected by the Borrower to be made in respect of bona fide sales to
third party customers from (but excluding) such measurement date through the
last calendar day of the month by the Borrower and its consolidated
Subsidiaries. Amounts expected to be shipped shall be evidenced by third party
customer orders including purchase orders, purchase order releases pursuant to
blanket purchase orders and/or customer buy plans communicated by electronic
data interchange communications, e-mail messages or via telephone to an MEMC
customer service representative or salesperson.

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period (but excluding any minority interest, equity in income or loss of joint
ventures and royalty income) plus, (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of (i)
consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) all extraordinary charges during such period
and (v) all other noncash expenses or losses of the Borrower or any of the
Subsidiaries for such period (excluding any such charge that constitutes an
accrual of or a reserve for cash charges for any future period), and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, (i) any extraordinary gains for such period, (ii) all noncash items
increasing Consolidated Net Income for such period (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) foreign currency gains, (iv) interest
income, (v) gains from the sale of assets or capital stock, (vi) income tax
benefit, and (vii) any other income categories disclosed as nonoperating
(income) expense not otherwise specified, all determined on a consolidated basis
in accordance with GAAP.

"Consolidated Net Income" means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that there shall be excluded from such net
income or loss (a) the income of any Person (other than a consolidated
Subsidiary) in which any other Person (other than the Borrower or any
consolidated Subsidiary or any director holding qualifying shares in compliance
with applicable law) owns an Equity Interest, except to the extent of the amount
of dividends or other distributions actually paid to the Borrower or any of the
consolidated Subsidiaries by such Person during such period, and (b) the income
or loss of any Person accrued prior to the date on which it becomes a Subsidiary
or is merged into or consolidated with the Borrower or any consolidated
Subsidiary or the date on which such Person's assets are acquired by the
Borrower or any consolidated Subsidiary.

"Consolidated Revenue" means, for any month, net sales of the Borrower and its
consolidated Subsidiaries, determined in accordance with GAAP consistently
applied, plus net sales of 300 millimeter product (also referred to as 300
millimeter sales contra) for that same period to the extent not otherwise
included, determined in accordance with GAAP consistently applied. Net sales
shall be computed net of any discounts, returns or allowances. Net sales shall
also exclude sales made by the Borrower or by a Subsidiary to any Affiliate of
the Borrower that is Controlled by the Borrower (other than Taisil Electronic
Materials Corporation) whether or not consolidated with the Borrower under GAAP.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms "Controlling" and "Controlled" have meanings correlative thereto.

"Conversion Shares" has the meaning assigned to such term in the Restructuring
Agreement.

"Cumulative Preferred Stock" means the Borrower's Series A Cumulative
Convertible Preferred Stock, par value $0.01 per share, having the rights,
preferences, privileges and restrictions set forth in the Certificate of
Designations.

"Default" means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

"dollars" or "$" refers to lawful money of the United States of America.

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, directives or binding agreements
issued, promulgated or entered into by or with any Governmental Authority,
relating in any way to the environment, the protection, preservation or
restoration of natural resources, the management (including generation, use,
handling, transportation, storage, treatment and disposal) of Hazardous
Materials, the Release or threatened Release of any Hazardous Materials into the
environment, or health and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any costs, obligations, expenses, losses or other liability in
connection with personal injury, strict liability, damages, diminution of value,
investigation, monitoring, remediation, administrative oversight costs, fines,
penalties or indemnities) of the Borrower or any Subsidiary directly or
indirectly arising or resulting from or based upon (a) violation of any
Environmental Law, (b) the management, including generation, use, handling,
transportation, storage, treatment or disposal, of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is retained, assumed or
imposed with respect to any of the foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means, at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower or any
of its Subsidiaries as a single employer under Title IV or Section 302 of ERISA
or Section 412 of the Code.

"ERISA Event" means (a) any "reportable event" described in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
"reportable event" not subject to the provision for 30-day notice to the PBGC);
(b) the existence with respect to any Plan of an "accumulated funding
deficiency" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived or the filing of an application pursuant to Section 412(e)
of the Code or Section 304 of ERISA for any extension of an amortization period;
(c) the provision or filing of a notice of intent to terminate a Plan other than
a standard termination within the meaning of Section 4041 of ERISA or the
treatment of a Plan amendment as a distress termination under Section 4041 of
ERISA; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA or the occurrence or existence of any other event or
condition which might reasonably be expected to constitute grounds for the
termination of, the appointment of a trustee to administer, any Plan other than
in a standard termination within the meaning of Section 4041 of ERISA or the
imposition of any lien on the assets of the Borrower or any of its Subsidiaries
or ERISA Affiliates under ERISA, including as a result of the operation of
Section 4069 of ERISA; (g) the incurrence by the Borrower, any of its
Subsidiaries or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or with
respect to the withdrawal from a Multiple Employer Plan during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA
or by reason of the provisions of Section 4064 of ERISA upon the termination of
a Multiple Employer Plan; or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Taxes" means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) doing business, income or franchise taxes imposed on (or
measured by) its net income, capital or any similar alternate basis by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.16(b)), any withholding tax that (i) is in effect and
would apply to amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.14(a), or (ii) is attributable to such Foreign Lender's
failure to comply with Section 2.14(e).

"Exposure" means, with respect to any Lender at any time, the outstanding
principal amount of such Lender's Loans.

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"First TPG Replacement Date" has the meaning assigned to such term in
Section 2.08(c).

"Foreign Company Benefit Plans" means each Borrower Benefit Plan maintained for
the benefit of the employees of the Borrower or any of its Subsidiaries located
outside the United States.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

"Fund Guarantors" means, collectively, GEI, GEI Side, TCW, TCW Trust and TPG.

"Funded Indebtedness" means, as of any date, without duplication, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date (other than any Indebtedness with respect to which
the Borrower is not obligated to pay or accrue any cash interest expense as of
such date), in the amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP, and (b) the
aggregate amount of any Guarantee by the Borrower or any Subsidiary of any such
Indebtedness of any other Person.

"GAAP" means generally accepted accounting principles in the United States of
America consistently applied.

"GEI" means Green Equity Investors III, L.P., a Delaware limited partnership,
together with its successors and assigns.

"GEI Guaranty" means the Guaranty dated as of the date hereof by and among GEI,
GEI Side and the Administrative Agent, as from time to time amended, or replaced
as contemplated by Section 2.08(c)(ii).

"GEI Partnership Agreement" means the Amended and Restated Green Equity
Investors III, L.P. Agreement of Limited Partnership dated as of September 25,
1998, as amended.

"GEI Replacement Date" has the meaning assigned to such term in Section 2.08(c).

"GEI Side" means Green Equity Investors Side III, L.P., a Delaware limited
partnership, together with its successors and assigns.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business.

"Guarantee Agreement" means the Guarantee Agreement, attached hereto as Exhibit
C, among the Subsidiary Loan Parties and the Collateral Agent for the benefit of
the Secured Parties.

"Guarantor Default" has the meaning assigned to such term in the Guaranty.

"Guaranty" means, collectively, the GEI Guaranty, the TCW Guaranty and the TPG
Guaranty.

"Hazardous Materials" means any substance, pollutant, contaminant, chemical or
other material (including petroleum or any fraction thereof, asbestos or
asbestos containing material, polychlorinated biphenyls and urea formaldehyde
foam insulation) or waste that is classified or regulated under any
Environmental Law.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
"Indebtedness" shall not include (a) obligations under Hedging Agreements or
(b) agreements providing for indemnification, purchase price adjustments or
similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnity, Subrogation and Contribution Agreement" means the Indemnity,
Subrogation and Contribution Agreement, attached hereto as Exhibit D, among the
Borrower, the Subsidiary Loan Parties and the Collateral Agent.

"Indenture" has the meaning assigned to such term in the Restructuring
Agreement, as amended and restated on and as of the date hereof.

"Indenture Documentation" means the Indenture together with the related
guarantee agreement, the security agreement, the pledge agreement and the
indemnity, subrogation and contribution agreement and any other security
documents executed in connection therewith, as amended from time to time.

"Indenture Obligations" has the meaning assigned to such term in the Indenture
Documentation.

"Intercreditor Agreement" means the intercreditor agreement, dated as of
December 21, 2001, by and among the Fund Guarantors, the Administrative Agent
and the Collateral Agent, as amended from time to time.

"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

"Italian Credit Agreement" means the Euro55 million Amended and Restated Credit
Agreement dated as of September 22, 2001 under which the Italian Issuer is the
borrower, together with any amendment of, restatement of, substitution for, or
replacement of such agreement.

"Italian Issuer" means MEMC Electronic Materials S.p.A., a società per azioni,
or joint stock company, organized under the laws of the Republic of Italy.

"Italian Notes" means, collectively, the euro 55 million (aggregate principal
amount) Promissory Notes Due 2031 to be issued by the Italian Issuer under the
Italian Credit Agreement as contemplated under the Restructuring Agreement.

"Joint Venture Stock" has the meaning assigned to such term in Section 6.03(d).

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service of Bridge
Information Services (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time in accordance with its
normal practice for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of Citibank, N.A. in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loan Documents" means this Agreement, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and the Security Documents.

"Loan Parties" means the Borrower and the Subsidiary Loan Parties.

"Loan Transactions" means the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of Loans
and the use of the proceeds thereof.

"Loans" means the loans made and the loans continued by the Lenders to the
Borrower pursuant to this Agreement.

"Long-Term Indebtedness" means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, properties, financial condition, contingent liabilities or
prospects of the Loan Parties taken as a whole, (b) the ability of the Loan
Parties to perform their obligations under the Loan Documents or (c) any rights
of or benefits available to the Lenders under the Loan Documents.

"Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$2,500,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

"Maturity Date" means December 21, 2006.

"Moody's" means Moody's Investors Service, Inc.

"Mortgage" means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Revolving Credit Obligations. Each Mortgage shall be
reasonably satisfactory in form and substance to the Collateral Agent.

"Mortgaged Property" means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Multiple Employer Plan" means an employee benefit plan described in Section
4063 of ERISA.

"Net Proceeds" means, with respect to any event (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a casualty
or other insured damage, insurance proceeds in excess of $250,000, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses (including reasonable attorneys fees, underwriting discounts and
commissions and collection expenses) paid or payable by the Borrower and the
Subsidiaries to third parties in connection with such event, (ii) in the case of
a sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries, and (iv) the
amount of any reserves established by the Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of the Borrower). Notwithstanding anything to the
contrary set forth above, the proceeds of any sale, transfer or other
disposition of Receivables or Related Property (or any interest therein)
pursuant to any Permitted Receivables Financing shall not be deemed to
constitute Net Proceeds except to the extent that such sale, transfer or other
disposition (a) is the initial sale, transfer or other disposition of
Receivables or Related Property (or any interest therein) in connection with the
establishment of such Permitted Receivables Financing or (b) occurs in
connection with an increase in the aggregate outstanding amount of such
Permitted Receivables Financing over the aggregate outstanding amount of such
Permitted Receivables Financing at the time of such initial sale, transfer or
other disposition.

"Notes" means the Senior Subordinated Secured Notes Due 2007 issued by the
Borrower pursuant to the Indenture.

"Other Taxes" means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Perfection Certificate" means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Borrower and the Agents.

"Permitted Acquisition" means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Borrower or any consolidated Subsidiary of
all or substantially all the assets of, or all the Equity Interests in, a Person
or division or line of business of a Person if, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would result therefrom, (b) the principal business of such Person shall be
reasonably related to a business in which the Borrower and the Subsidiaries were
engaged on the Effective Date or have entered thereafter with the consent of the
Administrative Agent, (c) each Subsidiary formed for the purpose of or resulting
from such acquisition shall be, or contemporaneously become, a Subsidiary Loan
Party and all of the Equity Interests of such Subsidiary Loan Party shall be
owned directly by the Borrower or a consolidated Subsidiary Loan Party and all
material actions required to be taken with respect to such acquired or newly
formed Subsidiary Loan Party under Sections 5.12 and 5.13 shall have been taken
(or shall be taken contemporaneously with the closing of such acquisition or
within the time period set forth in Section 5.12), (d) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition (without giving effect to any cost savings other than those actually
realized as of the date of such acquisition), with the covenants contained in
Sections 6.12, 6.13 and 6.14 recomputed as at the last day of the most recently
ended fiscal quarter or month, as the case may be, of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance and (e) the Borrower has delivered to the Administrative Agent an
officers' certificate to the effect set forth in clauses (a), (b), (c) and (d)
above, together with all relevant financial information for the Person or assets
to be acquired and reasonably detailed calculations demonstrating satisfaction
of the requirement set forth in clause (d) above.

"Permitted Encumbrances" means:

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens (other than Liens on Collateral) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business and
minor defects or irregularities in title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(h) any interest or title of a lessor under any lease permitted by this
Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrower and the Subsidiaries, taken
as a whole; and

(k) licenses of intellectual property, including patents and trademarks held by
the Borrower or any of its Subsidiaries, not interfering in any material respect
with the business of the Borrower and its Subsidiaries, taken as a whole;

provided

that the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness.



"Permitted Investments" means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);

(b) investments in commercial paper maturing not more than one year after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody's;

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing not more than one year after the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts and
overnight bank deposits issued or offered by, any commercial bank organized
under the laws of the United States of America or any State thereof or any
foreign country recognized by the United States of America that has a combined
capital and surplus and undivided profits of not less than $250,000,000 (or the
foreign-currency equivalent thereof);

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above or clause (e) or (f) below and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest credit
ratings obtainable from S&P or from Moody's;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody's; and

(g) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

"Permitted Receivables Financing" means any financing pursuant to which (a) the
Borrower or any Subsidiary sells, conveys or otherwise transfers to a
Receivables Subsidiary, in "true sale" transactions, and (b) such Receivables
Subsidiary sells, conveys or otherwise transfers to any other Person or grants a
security interest to any other Person in, any Receivables (whether now existing
or hereafter acquired) of the Borrower or any Subsidiary or any undivided
interest therein, and any assets related thereto (including all collateral
securing such Receivables), all contracts and all Guarantees or other
obligations in respect of such Receivables, proceeds of such Receivables and
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables, provided that the board of directors of the
Borrower shall have determined in good faith that such Permitted Receivables
Financing is economically fair and reasonable to the Borrower and the
Subsidiaries, taken as a whole.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any of its
Subsidiaries or any ERISA Affiliate is an "employer" as defined in Section 3(5)
of ERISA.

"Plan Asset Regulations" means the Department of Labor regulation Section
2510.3-101, 29 C.F.R. Section 2510.3-101.

"Pledge Agreement" means the Pledge Agreement, attached hereto as Exhibit E,
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties.

"Prepayment Event" means:

(a) any sale, transfer or other disposition (including pursuant to a Permitted
Receivables Financing or a sale and leaseback transaction) of any property or
asset of the Borrower or any Subsidiary, including any Equity Interest owned by
it, other than (i) dispositions described in clauses (a) and (b) of Section 6.05
and (ii) other dispositions resulting in aggregate Net Proceeds not exceeding
$250,000 during any fiscal year of the Borrower; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted by Section 6.01; or

(d) the issuance of any Equity Interests by the Borrower other than (i) the
Warrant Shares and the Conversion Shares, and (ii) pursuant to an employee
benefit plan in effect on the Effective Date or adopted after the Effective Date
with the consent of the Required Lenders;

provided

that no receipt by MEMC Korea Company of Net Proceeds shall constitute a
Prepayment Event unless and until (and only to the extent that) such Net
Proceeds, or a portion thereof, are actually paid or legally payable as a
dividend or distribution to a Loan Party.



"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its base rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

"Purchase Agreement" means the purchase agreement, dated as of September 30,
2001, by and among TPG Partners III, L.P., T3 Partners, L.P., T3 Partners II,
L.P, TPG Wafer Holdings LLC, E.ON AG, E.ON International Finance B.V., FIDELIA
Corporation, VEBA Zweite Verwaltungsgesellschaft mbH and E.ON North America,
Inc.

"Receivable" means the Indebtedness and payment obligations of any Person to the
Borrower or any of the Subsidiaries or acquired by the Borrower or any of the
Subsidiaries (including obligations constituting an account or general
intangible or evidenced by a note, instrument, contract, security agreement,
chattel paper or other evidence of indebtedness or security but excluding
intercompany obligations) arising from a sale of merchandise or the provision of
services by the Borrower or any Subsidiary or the Person from which such
Indebtedness and payment obligation were acquired by the Borrower or any of the
Subsidiaries, including (a) any right to payment for goods sold or for services
rendered and (b) the right to payment of any interest, sales taxes, finance
charges, returned check or late charges and other obligations of such Person
with respect thereto.

"Receivables Subsidiary" means a corporation or other entity that is a newly
formed, wholly owned, bankruptcy-remote, special purpose subsidiary of the
Borrower or any wholly owned Subsidiary (a) that engages in no activities other
than in connection with the financing of Receivables, all proceeds thereof and
all rights (contractual or other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business (including
servicing of Receivables), (b) that is designated by the board of directors of
the Borrower (as provided below) as a Receivables Subsidiary, (c) of which no
portion of its Indebtedness or any other obligations (contingent or otherwise)
(i) is Guaranteed by the Borrower or any Subsidiary (other than pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any Subsidiary in any way other than pursuant to Standard
Securitization Undertakings and other than any obligation to sell or transfer
Receivables or (iii) subjects any property or asset of the Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, (d) with which none of the Borrower or any Subsidiary has
any material contract, agreement, arrangement or understanding (except in
connection with a Permitted Receivables Financing), other than fees payable in
the ordinary course of business in connection with servicing Receivables, and
(e) to which none of the Borrower or any Subsidiary has any obligation to
maintain or preserve such entity's financial condition or cause such entity to
achieve certain levels of operating results. Upon any such designation, a
Financial Officer of the Borrower shall deliver a certificate to the
Administrative Agent certifying (a) the resolution of the board of directors of
the Borrower giving effect to such designation, (b) that, to the best of such
officer's knowledge and belief after consulting with counsel, such designation
complied with the foregoing conditions, (c) that after giving effect to such
designation (including any Indebtedness permitted to exist in connection with
such designation), the Borrower shall be in compliance, on a pro forma basis,
with the covenants set forth in Section 6.12, 6.13 and 6.14 and (d) immediately
after giving effect to such designation, no Default shall have occurred and be
continuing.

"Register" has the meaning set forth in Section 9.04(c).

"Reimbursement Agreement" means the Reimbursement Agreement, dated as of
December 21, 2001, by and among the Borrower, the Fund Guarantors and the
Collateral Agent, as amended from time to time.

"Reimbursement Documentation" means the Reimbursement Agreement together with
the related amended and restated guarantee agreement, the security agreement,
the pledge agreement and the indemnity, subrogation and contribution agreement
and any other security documents executed in connection therewith.

"Reimbursement Obligations" has the meaning assigned to such term in the
Reimbursement Documentation.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Related Property" means, with respect to each Receivable:

(a) all the interest of the Borrower or any Subsidiary in the goods, if any,
sold and delivered to an obligor relating to the sale that gave rise to such
Receivable,

(b) all other security interests or Liens, and the interest of the Borrower or
any Subsidiary in the property subject thereto, from time to time purporting to
secure payment of such Receivable, together with all financing statements signed
by an obligor describing any collateral securing such Receivable and

(c) all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable,

in the case of clauses (b) and (c), whether pursuant to the contract related to
such Receivable or otherwise or pursuant to any obligations evidenced by a note,
instrument, contract, security agreement, chattel paper or other evidence of
Indebtedness or security and the proceeds thereof.

"Release" means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration of any
Hazardous Material in, on, onto or into the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

"Required Lenders" means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

"Restructuring Agreement" means that certain Restructuring Agreement, dated as
of November 13, 2001, between TPG Wafer Holdings LLC and the Borrower.

"Revolving Credit Obligations" has the meaning assigned to such term in the
Security Agreement.

"S&P" means Standard & Poor's Rating Service.

"Second TPG Replacement Date" has the meaning assigned to such term in Section
2.08(c).

"Secured Parties" has the meaning assigned to such term in the Security
Agreement.

"Security Agreement" means the Security Agreement, attached hereto as Exhibit F,
among the Borrower, the Subsidiary Loan Parties and the Collateral Agent for the
benefit of the Secured Parties.

"Security Documents" means the Security Agreement, the Pledge Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Revolving Credit Obligations.

"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into at any time by the Borrower or any
Subsidiary that are reasonably customary in an accounts receivable transaction.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

"Subsidiary" means any subsidiary of the Borrower.

"Subsidiary Loan Party" means any Subsidiary that is not a Foreign Subsidiary or
a Receivables Subsidiary.

"Surviving Representations" has the meaning assigned to such term in the
Guaranty.

"Taxes" means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"TCW" means TCW/Crescent Mezzanine Partners III, L.P., a Delaware limited
partnership, together with its successors and assigns.

"TCW Guaranty" means the Guaranty dated as of the date hereof between TCW, TCW
Trust and the Administrative Agent, as from time to time amended, or replaced as
contemplated by Section 2.08(c)(iii).

"TCW Partnership Agreement" means the Amended and Restated TCW/Crescent
Mezzanine Partners III, L.P. Agreement of Limited Partnership dated as of March
7, 2001, as amended.

"TCW Replacement Date" has the meaning assigned to such term in Section 2.08(c).

"TCW Trust" means TCW/Crescent Mezzanine Trust III, a Delaware statutory
business trust, together with its successors and assigns.

"TCW Trust Agreement" means the Declaration of Trust and Trust Agreement of
TCW/Crescent Mezzanine Partners III, L.P. dated as of March 7, 2001, as amended.

"TPG" means TPG Partners III, L.P. and its Affiliates, provided that no such
Affiliate shall be deemed a member of TPG to the extent it ceases to be
Controlled by, or under common Control with, TPG Partners III, L.P.

"TPG Guaranty" means the Guaranty dated as of the date hereof between TPG and
the Administrative Agent, as from time to time amended, or replaced as
contemplated by Section 2.08(c)(i).

"TPG Partnership Agreement" means the TPG Partners III, L.P. Agreement of
Limited Partnership dated as of December 15, 1999, as amended.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"U.S. Company Benefit Plans" means each Borrower Benefit Plan maintained for the
benefit of the employees of the Borrower or any of its Subsidiaries located in
the United States.

"Warrant Certificate" has the meaning assigned to such term in the Restructuring
Agreement.

"Warrant Shares" has the meaning assigned to such term in the Restructuring
Agreement.

"Warrants" has the meaning assigned to such term in the Restructuring Agreement.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount at any one time outstanding
that will not result in such Lender's Exposure exceeding such Lender's
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith,
provided that all Borrowings made on the Effective Date shall be ABR Borrowings.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) the
Borrower shall not be required to make any greater payment under Section 2.14 to
the applicable Lender than such Lender would have been entitled to receive if
such Lender had not exercised such option.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of six Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing, or (b) in the
case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit G or
any other form approved by the Administrative Agent and signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) subject to the proviso to the first sentence of Section 2.02(b), whether
such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with Citibank, N.A. in New York City and
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may (but shall
not be obligated to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

(c) Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

SECTION 2.05 Interest Elections. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.08, the sum of the Exposures would exceed the
total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.07. (Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof, which accounts
the Administrative Agent will make available to the Borrower upon its reasonable
request.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Borrower and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.13), subject to the requirements of this Section.

(b) In the event and on each occasion that the sum of the Exposures exceeds the
total Commitments, the Borrower shall prepay Borrowings in an aggregate amount
equal to such excess.

(c) (i) In the event that (x) on or before the date falling 23 months after the
Effective Date (the "First TPG Replacement Date") or (y) on or before the date
falling 47 months after the Effective Date (the "Second TPG Replacement Date"),
the Administrative Agent has not received a guaranty duly executed by TPG or a
replacement guarantor satisfactory to the Lenders and having a stated term of at
least two years, in the case of the First TPG Replacement Date, or a guaranty
duly executed by TPG and terminating at least 30 days after the Maturity Date,
in the case of the Second TPG Replacement Date, in each case pursuant to
documentation in form and substance similar or identical to the TPG Guaranty
(such documentation to include such evidence of authorization and such legal
opinions with respect thereto as the Lenders may reasonably request), then the
Borrower shall within 10 Business Days of the First TPG Replacement Date or, as
the case may be, the Second TPG Replacement Date prepay in full the aggregate
outstanding Borrowings and the Commitment of each Lender shall automatically
terminate; provided, however, that no such prepayment shall be required (and the
Commitment of each Lender shall not terminate) if, and for so long as TPG has
validly and effectively pledged to the Administrative Agent a blocked cash
collateral account held in New York with Citibank, N.A. in an amount, and
pursuant to documentation in form and substance, reasonably satisfactory to the
Administrative Agent.

(ii) In the event that on or before the date falling one month prior to the
stated expiration date of the GEI Guaranty (as in effect from time to time, the
"GEI Replacement Date"), the Administrative Agent has not received a guaranty
duly executed by GEI or a replacement guarantor satisfactory to the Lenders and
having a stated maturity falling at least 364 days after the then current GEI
Replacement Date or, if sooner, 30 days after the Maturity Date, pursuant to
documentation in form and substance similar or identical to the GEI Guaranty
(such documentation to include such evidence of authorization and such legal
opinions with respect thereto as the Lenders may reasonably request), then the
Borrower shall within 10 Business Days of the GEI Replacement Date prepay in
full the aggregate outstanding Borrowings and the Commitment of each Lender
shall automatically terminate; provided, however, that no such prepayment shall
be required (and the Commitment of each Lender shall not terminate) if, and for
so long as GEI has validly and effectively pledged to the Administrative Agent a
blocked cash collateral account held in New York with Citibank, N.A. in an
amount, and pursuant to documentation in form and substance, reasonably
satisfactory to the Administrative Agent.

(iii) In the event that on or before the date falling one month prior to the
stated expiration date of the TCW Guaranty (as in effect from time to time, the
"TCW Replacement Date"), the Administrative Agent has not received a guaranty
duly executed by TCW or a replacement guarantor satisfactory to the Lenders and
having a stated maturity falling at least 364 days after the then current TCW
Replacement Date or, if sooner, 30 days after the Maturity Date, pursuant to
documentation in form and substance similar or identical to the TCW Guaranty
(such documentation to include such evidence of authorization and such legal
opinions with respect thereto as the Lenders may reasonably request), then the
Borrower shall within 10 Business Days of the TCW Replacement Date prepay in
full the aggregate outstanding Borrowings and the Commitment of each Lender
shall automatically terminate; provided, however, that no such prepayment shall
be required (and the Commitment of each Lender shall not terminate) if, and for
so long as TCW has validly and effectively pledged to the Administrative Agent a
blocked cash collateral account held in New York with Citibank, N.A. in an
amount, and pursuant to documentation in form and substance, reasonably
satisfactory to the Administrative Agent.

(d) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, within ten (10) Business Days after such Net Proceeds are
received, prepay Borrowings in an aggregate amount equal to (i) in the case of
an event described in clause (a) or (b) of the definition of Prepayment Event,
such Net Proceeds, or (ii) in the case of an event described in clause (c) or
(d) of the definition of Prepayment Event, 75% of such Net Proceeds, provided
that, in the case of any event described in clause (a) of the definition of the
term "Prepayment Event" occurring on or prior to the six-month anniversary of
the Effective Date (other than the sale, transfer or other disposition of
(x) Receivables in connection with a Permitted Receivables Financing, or (y)
other assets of the Borrower or any Subsidiary in connection with the incurrence
of Indebtedness in respect of an asset-backed financing entered into with the
consent of the Required Lenders), if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that no
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds in respect of such
event until the six-month anniversary of the Effective Date.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(e) of this Section.

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 3:00 p.m., New York City time, on the
Business Day prior to the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment,
provided that, if a notice of optional prepayment of any Loans is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment or to prepay such Borrowing in
full. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.

(g) In the event that a Guarantor Termination (as such term is defined in the
Guaranty) shall occur, the Borrower shall immediately prepay in full all
outstanding Borrowings and the Commitment of each Lender shall automatically
terminate.

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the rate
equal to 0.375% per annum on the average daily unused amount of the Commitments
of such Lender (disregarding for the purposes of such calculation the proviso to
the last sentence of the definition of "Commitment") during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates (it being understood that no commitment fee shall be payable in
respect of the portion of any Commitment funded on the Effective Date). Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the dates on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans of such Lender.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.10. Interest

. (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.



(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments, provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms of this Agreement, and such determination shall be
prima facie evidence thereof absent manifest error.

(f) Notwithstanding anything to the contrary herein, the Borrower may elect, in
each case with the consent of the Lenders to be given or withheld in their
absolute discretion, to defer the cash payment of interest on any Loan until a
date to be agreed upon by the Borrower and the Lenders. In the event that the
Borrower makes such an election and the Lenders so consent, the rate of interest
on such Loan for the period of such deferral shall be increased by an amount to
be agreed between the Borrower and the Lenders (which amount shall in no event
be less than 3%) over the rate otherwise applicable to such Loan. The Lenders
shall promptly notify the Administrative Agent of any such consent or agreement.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be prima
facie evidence thereof) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law (except with respect to
Taxes, which shall be governed by Section 2.14) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(b) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise),

then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on a Lender's capital or on the capital of
such Lender's holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's policies and the policies of such Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be prima facie evidence thereof absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor, and
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(f) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be prima facie evidence thereof absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Collateral Agent, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be prima facie evidence
thereof absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall use all reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

(f) If an Agent or a Lender has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.14, which such Agent or such
Lender is able to identify as such, it shall pay such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of such Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower agrees to pay, upon the request of such Agent or such Lender, the
amount paid to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. Upon written request by the Borrower, a Lender shall use
reasonable efforts to contest any Taxes for which the Borrower is required to
pay additional amounts pursuant to this Section 2.14, or to obtain refunds
thereof; provided, however, that such efforts shall not require the Lender to
incur additional costs or legal or regulatory burdens that the Lender considers
in its good faith judgment to be material, and that nothing in this Section
2.14(f) shall be construed as requiring a Lender to alter the conduct of its
business or to arrange or alter in any respect its tax or financial affairs.
Nothing contained in this Section 2.14(f) shall require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, or fees, or of
amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at Citicorp USA, Inc., 2 Penns Way, Suite 200, New Castle, DE 19720,
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to fees and expenses
then due to the Agents hereunder, (ii) second, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may (but shall not be obligated to), in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) to the extent
the assignee is not a Lender or an Affiliate or an Approved Fund of a Lender,
the Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Nothing in this Section 2.16 shall be deemed to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by any such Lender in its obligation to fund Loans hereunder.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Loan Transactions entered into
and to be entered into by each Loan Party are within such Loan Party's powers
and have been duly authorized by all necessary action. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Loan Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries or any order of any
Governmental Authority, (c) except as set forth on Schedule 3.03, will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of the Subsidiaries or any of their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of the Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of the
Subsidiaries, except Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower's (i) audited consolidated balance sheet as of December 31, 2000, and
the related consolidated statements of income and cash flow for the fiscal year
then ended, reported on by KPMG LLP, independent public accountants, and (ii)
its unaudited consolidated balance sheet as of September 30, 2001, and the
related consolidated statements of income and cash flow for the nine months then
ended present fairly, in all material respects, the consolidated financial
position and results of operations of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) Except as disclosed in the financial statements referred to in paragraph (a)
above or the notes thereto, and except for the Disclosed Matters, none of the
Borrower or the Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

(c) Since September 30, 2001, there has been no material adverse change in the
business, assets, operations, properties, financial condition contingent
liabilities or prospects of the Borrower or the Borrower and its Subsidiaries,
taken as a whole.

SECTION 3.05. Properties. Except as set forth in Schedule 3.05, the Borrower and
each of the Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and subject to Liens permitted by Section
6.02.

(b) The Borrower and each of the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and to Borrower's knowledge after due inquiry the use
thereof by the Borrower and the Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any of the Subsidiaries as of the Effective Date after
giving effect to the Loan Transactions.

(d) As of the Effective Date, neither the Borrower or any of the Subsidiaries
has received notice of, or has knowledge of, any material pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Except as set forth on
Schedule 3.05, none of the Mortgaged Property or any interest therein is subject
to any right of first refusal, option or other contractual right to purchase any
such Mortgaged Property or interest therein.

SECTION 3.06. Litigation and Environmental Matters. There are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,
would, individually or in the aggregate, result in a Material Adverse Effect
(other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Loan Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not result in a Material
Adverse Effect, neither the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or has received any request for
information from a Governmental Authority under any Environmental Law, (iii) has
received notice of any claim with respect to any Environmental Liability, (iv)
knows of any past or present facts or circumstances that are reasonably likely
to result in Environmental Liability, or (v) knows of investigation or
threatened investigation or judicial or administrative proceeding with respect
to any of the foregoing.

(c) Except for the Disclosed Matters, none of the property currently owned,
leased or operated by the Borrower or by its Subsidiaries is, or as a result of
the Loan Transactions would be, subject to (i) any state or local Environmental
Laws which would impose restrictions on the use of such property or require
notice, disclosure or advance approval prior to such transactions, or (ii) any
liens under any Environmental Laws.

SECTION 3.07. Compliance with Laws and Agreements. Except for the Disclosed
Matters relating to Section 3.06(b) and (c), each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of the Subsidiaries is (a) an "investment company" as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a "holding
company" as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

SECTION 3.09. Taxes. The Borrower and each of the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would result in a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has engaged in a
transaction with respect to any employee benefit plan that would reasonably be
expected to result in any material liability to the Borrower or any ERISA
Affiliate pursuant to Section 4069 of ERISA.

Schedule 3.10(a) sets forth a complete list of the U.S. Company Benefit Plans
meeting the criteria set forth therein. The Borrower shall provide a complete
list of Foreign Company Benefit Plans meeting the criteria set forth in Schedule
3.10(a) as soon as reasonably practicable following the date hereof. Except as
set forth in Schedule 3.10(a), there is no formal arrangement or commitment,
whether legally binding or not, to create any additional Borrower Benefit Plan
or to amend, modify or change any existing Borrower Benefit Plan.

Except as set forth in Schedule 3.10(b) and except as would not, individually or
in the aggregate, have a Material Adverse Effect, with respect to the Borrower
Benefit Plans (i) each Borrower Benefit Plan has been operated and administered
substantially in accordance with its terms and applicable laws including, but
not limited to ERISA and the Code, (ii) each Borrower Benefit Plan intended to
be "qualified" within the meaning of Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service stating that it
is so qualified, and, to the Borrower's knowledge, there are no existing
circumstances or any events that have occurred that would reasonably be expected
to adversely affect the qualified status of such Borrower Benefit Plan, (iii) no
liability under Title IV has been incurred by the Borrower, its Subsidiaries or
any ERISA Affiliate that has not been satisfied in full, and no condition exists
that presents a risk to the Borrower, its Subsidiaries or any ERISA Affiliate of
incurring a liability thereunder (other than liability for benefits or premiums
payable to the PBGC) arising in the ordinary course that are not yet due), (iv)
no Borrower Benefit Plan provides benefits, including, without limitation, death
or medical benefits (whether or not insured), with respect to current or former
employees or directors of the Borrower or its Subsidiaries beyond their
retirement or other termination of service, other than (A) coverage mandated by
applicable law, (B) death benefits or retirement benefits under any "employee
pension plan" (as defined in Section 3(2) of ERISA), (C) deferred compensation
benefits accrued as liabilities on the books of the Borrower or its
Subsidiaries, (D) benefits the full cost of which are borne by the current or
former employee or director (or his or her beneficiary), (E) certain retiree
medical benefit plans, (F) benefits under certain disability plans or (G)
benefits under certain life insurance plans, each of (E), (F) and (G) designated
as such on Schedule 3.10(b), (v) no Borrower Benefit Plan is a "multiemployer
pension plan" (as defined in Section 3(37) of ERISA), (vi) all contributions or
other amounts payable by the Borrower or its Subsidiaries as of the date of this
Agreement with respect to each Borrower Benefit Plan in respect of current or
prior plan years have been paid or accrued in accordance with GAAP and Section
412 of the Code, (vii) no "prohibited transaction" within the meaning of Section
4975 of the Code or Section 406 of ERISA has occurred with respect to which the
Borrower may incur material liability or may be otherwise materially damaged and
(viii) to the Borrower's knowledge, there are no pending, threatened or
anticipated claims (other than routine claims for benefits) by, on behalf of or
against any of the Borrower Benefit Plan or any trusts related thereto.

SECTION 3.11. Disclosure. The reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender or any of their Related Parties in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
provided that with respect to projected financial information, the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. The Administrative Agent and
the Lenders acknowledge that actual results during any period or periods covered
by such projected financial information may differ therefrom and such
differences may be material.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Effective
Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance that are required to have been paid have been paid. The Borrower
believes that the insurance maintained by or on behalf of the Borrower and the
Subsidiaries is adequate in all material respects.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. Except as would not result in
a Material Adverse Effect, (a) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters and (b) the consummation of the Loan
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound. Except as set forth in
Schedule 3.14, (i) no current or former employee, officer, director, or
consultant of the Borrower or any of its Subsidiaries is entitled to any
benefit, payment, forgiveness of indebtedness or accelerated vesting of any
bonus, retirement, severance, change in control, job security or similar benefit
or any other enhanced benefit as a result of the Loan Transactions, whether
alone or in connection with any other event and (ii) the Borrower is not a party
to any agreement, whether written or oral, (A) that would result in any payments
that may be considered to be "parachute payments" under Section 280G of the
Code, whether or not such compensation would be deemed to be reasonable
compensation for services rendered or (B) that would require the Borrower or any
of its Subsidiaries to make any payments that would fail to be deductible under
Section 162(m) or any other provision of the Code.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent notifies the Borrower that each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or any Related Party) shall have received from the
Borrower, the Collateral Agent and each Lender either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent (or any Related Party) shall have received from any
Fund Guarantor written evidence satisfactory to the Administrative Agent that
the Borrower has satisfied each of the conditions set forth in Section 4.01 of
the Reimbursement Agreement.

(c) Each Guarantor Condition (as defined in the Guaranty) has been satisfied.

(d) The Administrative Agent (or any Related Party) shall have received from
each Fund Guarantor either (i) a counterpart of the Guaranty to which it is
party duly executed by such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of the Guaranty to which it is party) that such party has signed
a counterpart of such Guaranty.

(e) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Bryan Cave LLP, counsel for the Borrower, substantially in
the form of Exhibit B-1, and (ii) local counsel in each jurisdiction where a
Mortgaged Property is located, substantially in the form of Exhibit B-2, and, in
the case of each such opinion required by this paragraph, covering such other
matters relating to the Loan Parties, the Loan Documents or the Loan
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(f) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Loan Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Loan Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(i) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, including
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties (including any Subsidiary Loan Parties
formed in connection with or resulting from the Acquisition) in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.

(j) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

(k) The Administrative Agent shall have been afforded the timely opportunity to
review all other documentation relating to the Loan Transactions and the other
transactions contemplated hereby and shall be reasonably satisfied in all
respects with such documentation.

(l) There shall not have occurred any material adverse change in the business,
assets, operations, properties, financial condition, contingent liabilities or
prospects of the Borrower or the Borrower and its subsidiaries, taken as a
whole, since September 30, 2001.

(m) The Administrative Agent shall have received evidence satisfactory to it of
the payment in full of the principal of and accrued interest on the loans
outstanding under the Revolving Credit Agreement dated as of November 13, 2001
among the Borrower, the lenders party thereto and Citicorp USA, Inc., as
administrative agent and collateral agent, together with all other amounts due
and payable thereunder, and termination of the commitments of the lenders
thereunder to make additional loans.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on or as
of December 21, 2001, (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Borrowing. Except as provided in Section 4.03, the obligation
of each Lender to make a Loan on the occasion of any Borrowing is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as to such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing, (i) no
Default shall have occurred and be continuing and (ii) each of the conditions
specified in Section 4.01 shall be satisfied (or waived in accordance with
Section 9.02).

(c) The Administrative Agent shall not have received any instructions from the
Fund Guarantors to instruct the Lenders not to make any further Loans.

(d) The Surviving Representations of each Fund Guarantor set forth in the
Guaranty shall be true and correct in all material respects on and as of the
date of such Borrowing as if made on and as of such date, except to the extent
such Surviving Representations expressly relate to an earlier date (in which
case such Surviving Representations shall be true and correct in all materials
respects as to such earlier date). For the avoidance of doubt, any Surviving
Representation that refers to "the date hereof" or "as of the date hereof" or
any other similar reference shall be deemed to refer to the date of the
Guaranty.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

SECTION 4.03. Initial $30,000,000 of Borrowings. Notwithstanding Section 4.01
and Section 4.02, and notwithstanding any other provision of this Agreement
(including any provision of Article VII that would otherwise cause a termination
of the Commitments), the obligation of the Lenders to make initial Loans in an
aggregate principal amount of $30,000,000 shall be subject to no conditions
whatsoever other than compliance by the Borrower with the requirements of
Sections 2.02, 2.03, 2.05, 2.07(e), 4.01(c) and 4.01(m).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a "going concern" or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the consolidated financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) within 10 Business Days after the end of each of the first two months of
each fiscal quarter of the Borrower, its unaudited consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting
fairly, in all material respects, the consolidated financial condition and
results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(d) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower (i)
certifying, to such Financial Officer's knowledge after due inquiry, as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.12, 6.13, 6.14 and 6.15 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Borrower's audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(e) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) prior to the commencement of each fiscal year of the Borrower, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth any material assumptions
used for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its public
stockholders generally, as the case may be;

(h) on the sixth Business Day of each calendar month, a detailed report of the
Consolidated Backlog for such month, measured as of the close of business on the
prior Business Day; and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.20 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
upon a Financial Officer of the Borrower obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party's corporate name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party's chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any Loan Party's
identity, jurisdiction of organization or corporate structure or (iv) in any
Loan Party's Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to paragraph (a) of Section 5.01,
the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower (i) setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) certifying that all Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations, including all
refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Security Agreement for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, contracts, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any sale of assets permitted under
Section 6.05; provided, further, that neither Borrower nor any of its
Subsidiaries shall be obligated to maintain any of the foregoing assets in the
event that the Board of Directors of Borrower adopts a resolution to the effect
that the maintenance of such asset is no longer necessary or desirable in the
conduct of the business of the Borrower and its Subsidiaries.

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, (c)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of the business of the Borrower and the Subsidiaries, taken as a whole, in good
working order and condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and all insurance required to be maintained pursuant to the Security
Documents. The Borrower will furnish to the Lenders, upon request in writing of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will cause the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) to be applied in accordance with the applicable provisions of the
Security Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and at such reasonable intervals as may be reasonably
requested.

SECTION 5.10. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect.

SECTION 5.11. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes, including the payment of fees and expenses of the
Administrative Agent and the Lenders and their Affiliates in connection with the
transactions. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Borrower will, within ten (10) Business
Days after such Subsidiary is formed or acquired, notify the Administrative
Agent and the Lenders thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Subsidiary Loan
Party) and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13. Further Assurances; Transfer of Joint Venture Stock. (a) The
Borrower will, and will cause each Subsidiary Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or which the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement or the Pledge Agreement that become subject to the Lien
of the Security Agreement or the Pledge Agreement upon acquisition thereof), the
Borrower will notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
cause such assets to be subjected to a Lien securing the Revolving Credit
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties. Notwithstanding the
foregoing, in no event shall the Borrower or any Subsidiary Loan Party be
required to grant a lien on any of the Texas Instruments Agreements (as defined
in the Security Agreement).

(c) The Borrower will, and will cause each applicable Subsidiary to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions that may be required under any applicable law, or
which the Administrative Agent or the Required Lenders may reasonably request,
to cause the transfer of all of the Equity Interests in MEMC Kulim Electronic
Materials, Sdn. Bhd from the Borrower to MEMC International, Inc. no later than
fifteen seventy-five (75) Business Days after the Effective Date.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. The Borrower will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness created under the Loan Documents, the Reimbursement
Documentation and the Indenture Documentation and any Indebtedness evidenced by
the Italian Notes;

(ii) Indebtedness existing (or incurred pursuant to contractual loan commitments
existing) on the Effective Date and set forth in Schedule 6.01 and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (or commitments therefor) or
result in an earlier maturity date or decreased weighted average life thereof;

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;

(iv) Guarantees by the Borrower and by any Subsidiary of Indebtedness of the
Borrower or any other Subsidiary, provided that Guarantees by the Borrower or
any Subsidiary Loan Party of Indebtedness of any Subsidiary that is not a Loan
Party shall be subject to Section 6.04;

(v) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations (provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement) and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals, refinancings and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof, provided that the aggregate principal amount of Indebtedness permitted
by this clause (v) shall not exceed $5,000,000 at any time outstanding;

(vi) Indebtedness of the Borrower or any Subsidiary in respect of workers'
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business, provided that upon
the incurrence of Indebtedness with respect to reimbursement type obligations
regarding workers' compensation claims, such obligations are reimbursed within
30 days following such drawing or incurrence;

(vii) in each case with the consent of the Required Lenders to be given or
withheld in their absolute discretion, Indebtedness in respect of a Permitted
Receivables Financing, provided that the Net Proceeds resulting from the sale,
transfer or other disposition of Receivables in connection with such Permitted
Receivables Financing are applied in accordance with Section 2.08(d);

(viii) Indebtedness of the Borrower or any Subsidiary that was (A) Indebtedness
of any other Person existing at the time such other Person was merged with or
became a Subsidiary, including Indebtedness incurred in connection with, or in
contemplation of, such other Person's merging with or becoming a Subsidiary, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof, provided that
the aggregate principal amount of Indebtedness permitted under this clause
(viii) shall not exceed $5,000,000 at any time outstanding;

(ix) non-interest bearing Indebtedness not for borrowed money, in the nature of
customer deposits; and

(x) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding, provided that the aggregate principal amount
of Indebtedness of the Subsidiaries that are not Subsidiary Loan Parties
permitted by this clause (x) shall not exceed $5,000,000 at any time
outstanding.

(b) The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred Equity Interests, except that (i) the
Borrower may issue the Cumulative Preferred Stock; (ii) the Borrower may issue
preferred stock or other preferred Equity Interests of the Borrower that do not
require mandatory cash dividends or redemptions and do not provide for any right
on the part of the holder to require redemption, repurchase or repayment
thereof, in each case prior to the date that is 180 days after the Maturity Date
and (iii) the Borrower or any Subsidiary may issue directors' qualifying shares
or shares required by applicable law to be held by a Person other than the
Borrower or any Subsidiary.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Liens created under the Loan Documents, the Reimbursement Documentation and
the Indenture Documentation or to secure the Italian Notes;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02, provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; any Lien existing
on any property or asset prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary, provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(iv) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, provided that (A) such Liens secure Indebtedness
permitted by clause (v) of Section 6.01(a), (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (D) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(v) sales of Receivables and Related Property (or undivided interests therein)
permitted under Section 6.05(c) and Liens on Receivables of a Receivables
Subsidiary granted in connection with any Permitted Receivables Financing;

(vi) Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of setoff or similar rights; and

(vii) statutory and common law Liens in favor of a landlord under leases to
which Borrower or any Subsidiary is a party.

(viii) Liens created in connection with extensions, renewals or replacements of
any Liens referred to in clauses (i) through (vii) above, provided that the
principal amount of the obligation secured thereby is not increased and that any
such extension, renewal or replacement is limited to the property originally
encumbered thereby.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge with
the Borrower in a transaction in which the surviving entity is a Person
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and, if such surviving entity is not the
Borrower, such Person expressly assumes, in writing, all the obligations of the
Borrower, under the Loan Documents and the Reimbursement Documentation (such
writing to be in form and substance satisfactory to the Administrative Agent and
the Lenders), (ii) any Person may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary Loan Party, is a Subsidiary Loan Party and (iii) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Sections 6.04 and 6.08.

(b) The Borrower will not, and will not permit any of the Subsidiaries (other
than a Receivables Subsidiary) to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and the Subsidiaries
on the Effective Date and businesses reasonably related thereto.

(c) No Receivables Subsidiary will engage in any business other than the
purchase and sale or other transfer of Receivables (or participation interests
therein) in connection with any Permitted Receivables Financing, together with
activities directly related thereto.

(d) The Borrower will not permit MEMC International, Inc. to engage in any
business or activity other than (i) the ownership of all of the outstanding
shares of capital stock of MEMC Korea Company, MEMC Kulim Electronic Materials,
Sdn. Bhd. and Taisil Electronic Materials Corporation owned by MEMC
International, Inc. on or after the Effective Date (the "Joint Venture Stock")
and activities incidental thereto, and (ii) miscellaneous payroll and benefits
activities relating to certain expatriate employees and certain management
employees in foreign locations of the Borrower and its Subsidiaries. MEMC
International, Inc. will not own or acquire any assets (other than the Joint
Venture Stock) or incur any liabilities (other than liabilities under the Loan
Documents, the Reimbursement Documentation, obligations under any stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries, obligations under the shareholder or joint venture agreements and
related ancillary agreements with respect to MEMC Korea Company, MEMC Kulim
Electronic Materials, Sdn. Bhd. and/or Taisil Electronic Materials Corporation,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and permitted business and activities). The Borrower
will not permit MEMC International, Inc. to sell, transfer, lease or otherwise
dispose of any or all of the Joint Venture Stock other than the pledge thereof
contemplated by the Security Documents, the Reimbursement Documentation and the
Indenture Documentation.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments and guarantees of Indebtedness of Foreign Subsidiaries existing
on the Effective Date hereof and set forth on Schedule 6.04;

(c) investments by the Borrower and the Subsidiaries that are Loan Parties in
Equity Interests in their respective Subsidiaries that are Loan Parties and
investments by Subsidiaries that are not Loan Parties in Equity Interests in
their respective Subsidiaries, provided that any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Pledge Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary referred to in
the definition of the term "Collateral and Guarantee Requirement");

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that any such loans
and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Pledge Agreement;

(e) Guarantees constituting Indebtedness permitted by Section 6.01 of
Indebtedness of the Borrower or any Subsidiary Loan Party;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Permitted Acquisitions, provided that the sum of all consideration paid or
otherwise delivered in connection with Permitted Acquisitions (including the
principal amount of any Indebtedness issued as deferred purchase price and the
fair market value of any other non-cash consideration) plus the aggregate
principal amount of all Indebtedness otherwise incurred or assumed in connection
with, or resulting from, Permitted Acquisitions (including Indebtedness of any
acquired Persons outstanding at the time of the applicable Permitted
Acquisition) shall not exceed, on a cumulative basis subsequent to the Effective
Date, $5,000,000;

(h) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(i) Guarantees by the Borrower and the Subsidiaries of leases entered into by
any Subsidiary as lessee;

(j) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(k) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $500,000 in the
aggregate outstanding at any one time;

(m) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
the Borrower or any Subsidiary or in satisfaction of judgments;

(n) investments in the form of Hedging Agreements permitted under Section 6.07;

(o) investments by the Borrower or any Subsidiary in (i) the capital stock of a
Receivables Subsidiary and (ii) other interests in a Receivables Subsidiary, in
each case to the extent determined by the Borrower in its judgment to be
reasonably necessary in connection with or required by the terms of the
Permitted Receivables Financing;

(p) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by the Borrower or any Subsidiary with respect to any secured
investment or other transfer of title with respect to any secured investment in
default;

(q) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of the Borrower;

(r) investments in prepaid expenses, negotiable instruments held for collection
and lease, utility, workers' compensation, performance and other similar
deposits in the ordinary course of business; and

(s) other investments in an aggregate amount not to exceed $2,500,000 at any
time outstanding.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business and the periodic clearance of aged inventory;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary, provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) the Borrower and the Subsidiaries may sell, without recourse (other than
Standard Securitization Undertakings and retained interests), Receivables to a
Receivables Subsidiary, and any Receivables Subsidiary may sell Receivables and
Related Property or an undivided interest therein to any other Person, pursuant
to any Permitted Receivables Financing, and convert or exchange Receivables and
Related Property into or for notes receivable in connection with the compromise
or collection thereof; and

(d) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) shall not
exceed $3,000,000 during any fiscal year of the Borrower; provided that all
sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by clause (b) above) shall be made for fair value and for
consideration of at least 80% cash or cash equivalents.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 180 days after the Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that (i) the Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its capital stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their capital
stock and (iii) the Borrower may make Restricted Payments, not exceeding
$200,000 during any fiscal year, pursuant to and in accordance with stock option
plans or other benefit plans for directors, management or employees of the
Borrower and the Subsidiaries, including the redemption or purchase of capital
stock of the Borrower held by former directors, management or employees of the
Borrower or any Subsidiary following termination of their employment.

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents or the
Reimbursement Documentation;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under the Loan Documents or the
Reimbursement Documentation;

(iii) refinancings of Indebtedness to the extent such Indebtedness is permitted
by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

(v) payments in respect of any Permitted Receivables Facility.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties, (b) transactions between or
among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) to pay management, consulting and advisory fees to TPG or its
Affiliates pursuant to any financial advisory, financing, underwriting or
placement agreement or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, (d) payments of fees
and expenses to TPG and its Affiliates in connection with the Loan Transactions
and the transactions contemplated under the Purchase Agreement, (e) any issuance
of securities, or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment arrangements, stock options
and stock ownership plans approved by the board of directors of the Borrower,
(f) the grant of stock options or similar rights to officers, employees,
consultants and directors of the Borrower pursuant to plans approved by the
board of directors of the Borrower and the payment of amounts or the issuance of
securities pursuant thereto, (g) loans or advances to employees in the ordinary
course of business consistent with prudent business practice, but in any event
not to exceed $500,000 in the aggregate outstanding at any one time, and (h) any
Restricted Payment permitted by Section 6.08.

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, the
Reimbursement Documentation, the Italian Credit Agreement or the Indenture
Documentation, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.10 (but shall apply to
any extension or renewal of, or any amendment or modification if it expands the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases, technology
licenses, confidentiality agreements and other contracts or agreements
restricting the assignment thereof and (vi) the foregoing shall not apply to
restrictions or conditions imposed on a Receivables Subsidiary in connection
with a Permitted Receivables Financing.

SECTION 6.11. Amendment of Material Documents The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws or other organizational documents or the
Certificate of Designations, the Notes, the Indenture Documentation, the
Warrants or the Warrant Certificate, to the extent that such amendment,
modification or waiver would be materially adverse to the Lenders.

(b) The Borrower will not, and will not permit any Subsidiary to, amend, modify
or waive any of its rights under any Permitted Receivables Financing to the
extent that such amendment, modification or waiver would be adverse to the
Lenders.

SECTION 6.12. Minimum Quarterly Consolidated EBITDA. The Borrower will not
permit Consolidated EBITDA for any fiscal quarter to be less than the amount set
forth opposite such fiscal quarter:

QUARTER

MINIMUM AMOUNT

Fourth Quarter of 2001

negative $25.0 million

First Quarter of 2002

negative $13.0 million

Second Quarter of 2002

negative $10.0 million

Third Quarter of 2002

Zero

Fourth Quarter of 2002

$8.0 million

First Quarter of 2003

$10.0 million

Second Quarter of 2003

$16.0 million

Third Quarter of 2003

$19.0 million

Fourth Quarter of 2003

$25.0 million

First Quarter of 2004

$27.0 million

Second Quarter of 2004

$30.0 million

Third Quarter of 2004

$33.0 million

Fourth Quarter of 2004

$35.0 million

First Quarter of 2005

$37.0 million

Second Quarter of 2005

$40.0 million

Third Quarter of 2005

$42.0 million

Fourth Quarter of 2005

$44.0 million

First Quarter of 2006

$46.0 million

Second Quarter of 2006

$48.0 million

Third Quarter of 2006

$50.0 million

SECTION 6.13. Minimum Monthly Consolidated Backlog. The Borrower will not permit
Consolidated Backlog for any month to be less than the amount set forth opposite
such month. Consolidated Backlog for any month shall, for the purposes of this
Section 6.13, equal the arithmetic mean of the Consolidated Backlog for such
month measured as of the close of business on each of the first five (5)
Business Days in such month:

MONTH

MINIMUM AMOUNT

December 2001

30.0 million square inches

January 2002

30.0 million square inches

February 2002

30.0 million square inches

March 2002

31.0 million square inches

April 2002

32.0 million square inches

May 2002

32.0 million square inches

June 2002

32.0 million square inches

July 2002

36.0 million square inches

August 2002

36.0 million square inches

September 2002

36.0 million square inches

October 2002

38.0 million square inches

November 2002

38.0 million square inches

December 2002

38.0 million square inches

January 2003

49.0 million square inches

February 2003

49.0 million square inches

March 2003

49.0 million square inches

April 2003

51.0 million square inches

May 2003

51.0 million square inches

June 2003

51.0 million square inches

July 2003

51.0 million square inches

August 2003

51.0 million square inches

September 2003

51.0 million square inches

October 2003

53.0 million square inches

November 2003

53.0 million square inches

December 2003

53.0 million square inches

January 2004

58.0 million square inches

February 2004

58.0 million square inches

March 2004

58.0 million square inches

April 2004

60.0 million square inches

May 2004

60.0 million square inches

June 2004

60.0 million square inches

July 2004

60.0 million square inches

August 2004

60.0 million square inches

September 2004

60.0 million square inches

October 2004

63.0 million square inches

November 2004

63.0 million square inches

December 2004

63.0 million square inches

January 2005

68.0 million square inches

February 2005

68.0 million square inches

March 2005

68.0 million square inches

April 2005

71.0 million square inches

May 2005

71.0 million square inches

June 2005

71.0 million square inches

July 2005

71.0 million square inches

August 2005

71.0 million square inches

September 2005

71.0 million square inches

October 2005

74.0 million square inches

November 2005

74.0 million square inches

December 2005

74.0 million square inches

January 2006

74.0 million square inches

February 2006

74.0 million square inches

March 2006

74.0 million square inches

April 2006

77.0 million square inches

May 2006

77.0 million square inches

June 2006

77.0 million square inches

July 2006

77.0 million square inches

August 2006

77.0 million square inches

September 2006

77.0 million square inches

October 2006

81.0 million square inches

SECTION 6.14. Minimum Monthly Consolidated Revenue. The Borrower will not permit
Consolidated Revenue for any month to be less than the amount set forth opposite
such month:

MONTH

MINIMUM AMOUNT

January 2002

$34.0 million

February 2002

$34.0 million

March 2002

$34.0 million

April 2002

$41.5 million

May 2002

$41.5 million

June 2002

$41.5 million

July 2002

$46.0 million

August 2002

$46.0 million

September 2002

$46.0 million

October 2002

$50.0 million

November 2002

$51.0 million

December 2002

$52.0 million

January 2003

$52.0 million

February 2003

$52.0 million

March 2003

$52.0 million

April 2003

$54.0 million

May 2003

$54.0 million

June 2003

$54.0 million

July 2003

$55.0 million

August 2003

$55.0 million

September 2003

$55.0 million

October 2003

$56.0 million

November 2003

$56.0 million

December 2003

$56.0 million

January 2004

$61.0 million

February 2004

$61.0 million

March 2004

$61.0 million

April 2004

$63.0 million

May 2004

$63.0 million

June 2004

$63.0 million

July 2004

$65.0 million

August 2004

$65.0 million

September 2004

$65.0 million

October 2004

$67.0 million

November 2004

$67.0 million

December 2004

$67.0 million

January 2005

$70.0 million

February 2005

$70.0 million

March 2005

$70.0 million

April 2005

$72.0 million

May 2005

$72.0 million

June 2005

$72.0 million

July 2005

$74.0 million

August 2005

$74.0 million

September 2005

$74.0 million

October 2005

$76.0 million

November 2005

$76.0 million

December 2005

$76.0 million

January 2006

$78.0 million

February 2006

$78.0 million

March 2006

$78.0 million

April 2006

$80.0 million

May 2006

$80.0 million

June 2006

$80.0 million

July 2006

$82.0 million

August 2006

$82.0 million

September 2006

$82.0 million

October 2006

$84.0 million

SECTION 6.15. Capital Expenditures. The Borrower and its Subsidiaries shall not
incur or make Capital Expenditures in an amount exceeding $15,000,000 during the
fourth fiscal quarter of 2001, $45,000,000 during fiscal year 2002, $50,000,000
during fiscal year 2003, $55,000,000 during fiscal year 2004, $55,000,000 during
fiscal year 2005, and $55,000,000 during fiscal year 2006.

ARTICLE VII

Events of Default

If any of the following events ("Events of Default") shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any certificate or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the existence of the
Borrower) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 45
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on Collateral having, in the aggregate, a value in excess of $500,000, with the
priority required by the applicable Security Document, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, the Guaranty or the Reimbursement
Documentation, (ii) any action taken by the Collateral Agent to release any such
Lien in compliance with the provisions of this Agreement or any other Loan
Document or (iii) as a result of the Collateral Agent's failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Pledge Agreement;

(n) any default or other event shall have occurred under any document governing
any Permitted Receivables Financing if the effect of such default or other event
is to cause the termination of such Permitted Receivables Financing;

(o) the Administrative Agent shall have been notified by the Fund Guarantors
that there exists an "Event of Default" (as defined in the Reimbursement
Agreement) under the Reimbursement Agreement;

(p) a Guarantor Default shall occur; or

(q) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints each of the Agents as its agent
and authorizes each Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents
and the Guaranty, together with such actions and powers as are reasonably
incidental thereto.

Each bank serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of banking, trust or other
business with the Borrower or any Fund Guarantor or any subsidiary or other
Affiliate of either as if it were not an Agent hereunder and may accept fees and
other consideration from the Borrower or any Fund Guarantor for services in
connection with the Loan Documents or the Guaranty or otherwise without having
to account for the same to the Lenders.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents and the Guaranty. Without limiting the generality of
the foregoing, (a) neither Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents and the Guaranty that such Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents and the Guaranty, neither Agent shall have any duty to disclose, nor
be liable for the failure to disclose, any information relating to the Borrower
or any Fund Guarantor or any of their subsidiaries that is communicated to or
obtained by either of the banks serving as Agent or any of their Affiliates in
any capacity. Neither Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or otherwise in the absence of its
own gross negligence or willful misconduct as determined in a final judgement by
a court of competent jurisdiction. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document or the Guaranty,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the Guaranty, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or the Guaranty or any other agreement,
instrument or document, or the validity, perfection, or priority of any Lien
created by any of the Security Documents, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document or the
Guaranty, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrower or any Fund Guarantor),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any of and all its duties and exercise its rights and
powers by or through any one or more sub-agents or attorneys-in-fact appointed
by such Agent. Each Agent and any such sub-agent or attorney-in-fact may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent or attorney-in-fact and to the
Related Parties of each such Agent and any such sub-agent or attorney-in-fact,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, either Agent may resign at any time by notifying the Lenders and
the Borrower and either Agent may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent that shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Agent by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent's resignation, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and attorneys-in-fact and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, the Guaranty or related agreement
or any document furnished hereunder or thereunder.

Except for action expressly required of either of the Agents by the Loan
Documents and the Guaranty, each Agent shall in all cases be fully justified in
failing or refusing to act under the Loan Documents and the Guaranty unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 9.03(c) hereof in respect of such
action.

Without limiting the foregoing, neither of the Agents shall have any liability
or responsibility with respect to the sufficiency of the documents furnished
pursuant to Section 4.01 hereof and shall not be required to, and shall not,
take any action to enforce any of its or the Lenders' rights under, nor waive or
amend any provision of, this Agreement or any of the other Loan Documents or any
collateral, nor give any notice or make any request or demand or filing
thereunder, except in each instance as and to the extent instructed to do so by
the Required Lenders, and neither of the Agents shall have any liability for
failure to take any action in the absence of such instructions, provided that
each Agent will promptly send to the Lenders and the other Agent a copy of each
notice, request or other document delivered to such Agent pursuant to the terms
of this Agreement and other Loan Documents and will take such actions
contemplated by the Loan Documents as the Required Lenders may reasonably
instruct, except that nothing herein or in any other Loan Document shall require
any Agent to take any action that in the reasonable opinion of such Agent would
be contrary to the terms of this Agreement or applicable law or subject such
Agent to personal liability. Each Lender hereby acknowledges the Administrative
Agent's agreements in Section 5 of the Guaranty and hereby expressly authorizes
the Administrative Agent to act in accordance with each said Section 5.

Each Lender hereby acknowledges the Administrative Agent's agreements in the
Intercreditor Agreement, Section 5 of the Guaranty, Section 6.14 of the TPG
Guaranty and each Section 6.15 of the GEI Guaranty and the TCW Guaranty, and
hereby expressly authorizes the Administrative Agent to act in accordance with
the Intercreditor Agreement and each said Section of the Guaranty.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at 501 Pearl Drive, St. Peter's, Missouri 63376,
Attention of Treasurer (Telecopy No. (636) 474-5158);

(b) if to the Administrative Agent, to Citicorp USA, Inc., 2 Penns Way, Suite
200, New Castle, DE 19720, Attention of David Graber (Telecopy No. (302)
894-6120);

(c) if to the Collateral Agent, to Citicorp USA, Inc., 2 Penns Way, Suite 200,
New Castle, DE 19720, Attention of David Graber (Telecopy No. (302) 894-6120);
and

(d) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether any Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or the Collateral Agent, as applicable, and the Loan Party
or Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such scheduled payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.15(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change Section 2.10(f), without the written consent
of each Lender, (vi) change any of the provisions of this Section or the
percentage set forth in the definition of the term "Required Lenders" or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Subsidiary Loan Party from its Guarantee under
the Guarantee Agreement (except as expressly provided in the Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (viii) except in strict accordance with the
express provisions of the Security Documents, release all or any substantial
part of the Collateral from the Liens of the Security Documents, without the
written consent of each Lender, or (ix) change the definition of "Interest
Period" to include periods longer than six months; provided that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent without the prior written consent of such Agent. Notwithstanding the
foregoing but subject to the Guaranty, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Agents if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by each Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Milbank, Tweed,
Hadley & McCloy LLP, special New York counsel for the Agents in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by such Agent, or any Lender, including the reasonable fees,
charges and disbursements of any counsel for such Agent, or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify each Agent, each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Loan Transactions, (ii) any Loan or the use of the proceeds
therefrom, (iii) any presence, Release or threatened Release of Hazardous
Materials on, at, under or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Person of such Indemnitee as determined in a
final judgment by a court of competent jurisdiction.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent such Lender's pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent in its capacity as such. For
purposes hereof, a Lender's "pro rata share" shall be determined based upon its
share of the sum of the total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the Loan
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), provided that (i) except in
the case of an assignment to a Lender or an Affiliate or Approved Fund of a
Lender, each of the Borrower and the Administrative Agent must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld), (ii) except in the case of an assignment to a Lender or an Affiliate
or Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender's Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, and the Commitments or the termination of this Agreement
or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of the other parties hereto required by paragraph (a) of Section
4.01, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower then existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender under this
Section are in addition to other rights and remedies (including any other rights
of setoff) that such Lender may have.

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or to any direct or
indirect contractual counterparties in swap agreements or such contractual
counterparties' professional advisors, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this Section, the term "Information" means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



MEMC ELECTRONIC MATERIALS, INC.

By /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer

CITICORP USA, INC.,
individually and as Administrative Agent, and Collateral Agent

By: /s/ Arnold Y Wong


Name: Arnold Y. Wong
Title: Vice President




